Citation Nr: 0415709	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  04-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision dated January 11, 
1982, that denied service connection for osteoarthritis of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1966 to June 1967.

This case comes before the Board as a matter of original 
jurisdiction of a motion alleging CUE in a January 1982 Board 
decision.  The moving party also has an appeal pending before 
the Board on the issue of entitlement to an effective date 
prior to January 26, 1999, for a grant of service connection 
for degenerative joint and disc disease of the cervical spine 
(cervical spine disability).  Because that matter is within 
the Board's appellate jurisdiction (as opposed to a matter of 
original jurisdiction), it has been docketed separately at 
the Board and will be addressed in a separate Board decision.


FINDINGS OF FACT

1. In January 1982, the Board denied service connection for 
osteoarthritis of the cervical spine.  

2. The January 1982 Board decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.


CONCLUSION OF LAW

The January 1982 Board decision that denied service 
connection for osteoarthritis of the cervical spine was not 
clearly and unmistakably erroneous.  38 U.S.C.A.       § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R.           §§ 20.1400-1411.

In his personal hearing in October 2003, the veteran and his 
representative raised a motion to revise the decision of 
January 1982 based on CUE.  The Court of Appeals for Veterans 
Claims (Court) has propounded the following three-part test 
to determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
are:  (1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

Evidence of record at the time of the January 1982 Board 
decision included the veteran's service medical records, VA 
medical records, VA examination report dated in April 1970, a 
private medical record from Dr. Susan Hubbell dated in 
January 1980, and statements from the veteran.  

Service medical records showed that the veteran was injured 
in the right leg, right eye, and right shoulder by mortar 
fire in February 1967.  There was no reference to any injury 
to the cervical spine in the service medical records.  

VA medical examination report dated in April 1970 indicate 
that the veteran had some retained shell fragment in the 
right shoulder area.  There was no reference to any cervical 
or upper back complaints or problems in the report.  
Neurological examination revealed no neurological residuals 
of the shell fragment wound, right shoulder.  There was also 
no reference to any neurological problems involving the 
cervical spine.  

VA medical records in July 1979 indicate that the veteran 
complained of pain in the cervical spine.  The examiner 
diagnosed the veteran as having cervical radiculopathy, rule 
out old shrapnel injury.  X-ray report noted marked 
straightening of the cervical spine with marked disc disease 
at C5-C6.  Mild anterior and posterior spur formations were 
identified at this level.  Minimal encroachment on the neural 
exit foramina bilaterally at this level was also noted.  
Otherwise the cervical spine appeared normal.  The diagnosis 
was severe localized disc narrowing and associated 
degenerative changes involving C5-C6 with marked 
straightening, otherwise normal cervical spine.  

VA medical record in August 1979 revealed a diagnoses of 
cervical degenerative joint disease and bilateral carpal 
tunnel syndrome.  VA medical record in October 1979 noted 
that the veteran complained of having tingling in right hand.  
He continued to receive treatment for his carpal tunnel 
syndrome and neck pain.  

Private medical records from Dr. Susan Hubbell, M.D. dated in 
March 1980 indicated that the veteran had severe localized 
disc narrowing and associated degenerative involving C5-6 
with marked straightening.  She noted that the rest of the 
cervical spine appeared normal.  Dr. Hubbell opined that due 
to the localized nature of his findings and his age, this is 
most likely related to trauma  

After reviewing the above evidence, the Board denied service 
connection for osteoarthiritis of the cervical spine in the 
January 1982 decision.  The Board found that there was no 
evidence of osteoarthritis of the cervical spine in service 
or until many years after service, in approximately 1979.  
The Board specifically indicated that VA neurological 
examination in 1970 found no neurological residuals of a 
shell fragment wound to the right shoulder.  The Board 
addressed Dr. Hubbell's opinion that the osteoarthritis might 
be the result of trauma, but found that the medical evidence 
did not establish a reasonable probability that the shell 
fragment wound of the right shoulder was the precipitating 
trauma.  

At his personal hearing before a Travel Board hearing, the 
veteran and his representative asserted that the 1982 Board 
decision was clear and erroneuous.  They argued that the 
evidence, specifically Dr. Hubble's January 1980 medical 
statement, demonstrated that the veteran had suffered 
injuries to the cervical spine from an explosion while on 
active service in Vietnam.  The veteran's representative 
indicated at the hearing that Dr. Hubble found that the 
veteran's degenerative cervical spine was more likely related 
to this trauma.  

Upon review, the Board notes that Dr. Hubble's January 1980 
medical statement was present and considered in the January 
1982 Board decision.  The veteran and his representative 
appear to be arguing that the Board at that time either 
incorrectly noted the facts in evidence or they disagree as 
to how the evidence was weighed or evaluated.  

For the first argument, the veteran and his representative 
assert that Dr. Hubble's medical opinion was that the 
veteran's cervical spine problems were more likely related to 
his trauma in service.  However, that was not what Dr. 
Hubble's medical opinion stated in the January 1980 medical 
statement.  The 1982 Board decision accurately noted that Dr. 
Hubble stated that the veteran's cervical spine problems were 
related to trauma.  Dr. Hubble did not state what trauma 
caused the cervical spine problems.  Therefore, the Board 
made a decision on the merits of the case based upon the 
correct and accurate statement from Dr. Hubble.  As for the 
second argument, to the extent that this claim is a 
disagreement with how the Board weighed or evaluated Dr. 
Hubble's January 1980 medical statement, that is an error 
which is not of the sort that is undebatable, and it is not 
clear and unmistakable.  Luallen, supra; see Fugo, supra.  

The Board notes that the veteran's service-connection claim 
for cervical spine disability was later granted in a July 
2002 rating decision, but the evidence before the Board in 
the 1982 decision was not an "undebatable" error and the 
veteran has not raised any arguments that the 1982 Board 
decision failed to considered evidence known at that time or 
incorrectly applied the law at that time.  The applicable 
statutory and regulatory provisions existing at that time 
regarding service connection were considered and applied.  
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310(a)).  (1981).

In sum, the Board finds that the January 1982 Board decision 
was supported by evidence then of record.  The evidence was 
accurately noted in the decision.  The veteran may disagree 
with the Board's weighing of the evidence, but there was no 
clear and unmistakable error in the January 1982 decision.  
The veteran has not otherwise raised argument that the 1982 
Board decision failed to consider evidence known at that time 
or incorrectly applied the law at that time.  


ORDER

The motion for revision of the January 1982 Board decision 
denying service connection for osteoarthritis of the cervical 
spine based on CUE in that decision is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



